        Case 6:06-cr-60011-AA         Document 283         Filed 01/13/20    Page 1 of 3




Paul Hood, OSB 132271
PO Box 66876
Portland, OR 97290
Telephone: 541-513-7545
paul@paulhoodlaw.com

Attorney for Defendant Joseph Dibee


                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION

  UNITED STATES OF AMERICA,                       )   NO. 6:06-cr-60011-AA-1
                                                  )
                             Plaintiff,           )
                                                  )   DECLARATION OF COUNSEL IN
         v.                                           SUPPORT OF MOTION TO
                                                  )
                                                      CONTINUE TRIAL
  JOSEPH DIBEE,                                   )
                                                  )
                             Defendant.           )
                                                  )


       Paul Hood, attorney for Joseph Dibee, provides this declaration in support of the

Defendant’s Motion to Continue Trial.

                                          DECLARATION

       I, Paul Hood, declare under penalty of perjury that the following is true to the best of my

knowledge and belief:

       1. Joseph Dibee was arraigned on August 10, 2018. He is presently in custody.

       2. I am the attorney for Mr. Dibee, having been appointed on August 10, 2018, pursuant

           to 18 U.S.C. § 3006A(b).

       3. The case is currently set for trial on January 14, 2020 with a status conference on

           today’s date.
Case 6:06-cr-60011-AA-1
Declaration is Support of Motion to Continue Trial pg. 1
        Case 6:06-cr-60011-AA          Document 283        Filed 01/13/20     Page 2 of 3




       4. This is the fifth continuance request by Mr. Dibee.

       5. I have conferred with Assistant United States Attorney Geoffrey Barrow regarding

           delaying the trial. The Government does not oppose this motion.

       6. I have conferred with my client regarding his right to a speedy trial and this motion to

           continue the trial date.

       7. Mr. Dibee supports the continuance request.

       8. Mr. Dibee wishes to review all case discovery before resolving this matter.

       9. While Mr. Dibee was arraigned in this case in August of 2018. Not all discovery was

           available at that time.

       10. A total of six volumes of discovery have been produced. The largest of those

           productions was Volume 4, which included 76 discs and was produced on May 24,

           2019.

       11. Mr. Dibee is in custody and is not able to possess significant portions of the discovery

           because the materials are either subject to a protective order and/or are in a digital

           format that he cannot review because he does not have access to a computer.

       12. As a result, defense investigator Erin Howell has met repeatedly with Mr. Dibee to

           permit him to review materials. That process is ongoing.

       13. Both that review with the client and the defense investigation related to the discovery

           has been complicated by that fact that the vast majority of the discovery materials

           have been produced without an index.

       14. There have also been significant technological problems related to the discovery

           material. In many instances, the materials have been produced using outdated




Case 6:06-cr-60011-AA-1
Declaration of Counsel in Support of Motion to Continue Trial pg. 2
        Case 6:06-cr-60011-AA          Document 283        Filed 01/13/20    Page 3 of 3




           software, and the materials are not reliably searchable by computer or only reliably

           searchable with extraordinary investigator effort.

       15. Undersigned counsel has attempted to address these challenges by retaining two

           investigators to assist with the case, but the defense investigation remains labor

           intensive and time consuming.

       16. Mr. Dibee wants an opportunity to review and analyze the Government’s

           investigation materials before deciding how to resolve this matter. He fully supports

           the continuance request and request for a finding of excludable delay.

       17. Mr. Dibee and I have discussed the possibility of a trial in August or September of

           2020. Mr. Dibee supports that length of delay and realizes that a date that far in the

           future would likely be treated as a firm trial date.

       18. Undersigned counsel recognizes that this case has already taken a significant amount

           of time. As has been noted in previous continuance requests, the defense

           investigation covers events from 1997 through 2018 to include the allegations of this

           case, the various and sometime conflicting statements by a large number of co-

           operating co-defendants, and significant post-offense good works by Mr. Dibee.

           Significant work has been done, but that work is not yet complete.

DATED this 13th day of January 2019.          Respectfully submitted,

                                              /s/ Paul Hood
                                              PAUL HOOD, OSB No. 132271
                                              Attorney for Joseph Dibee




Case 6:06-cr-60011-AA-1
Declaration of Counsel in Support of Motion to Continue Trial pg. 3
